Citation Nr: 1829096	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the case for further development in June 2014.  The case was then returned to the Board for appellate review.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript is in the claims file.

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in September 2017.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2017).  To date, no additional evidence or argument has been submitted.
 

FINDING OF FACT

The Veteran does not have bilateral hearing loss that manifested in service or within one year of separation or that is otherwise related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including sensorineural hearing loss, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support a finding of chronicity.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  A January 1963 induction examination found his ears and drums to be normal, and whispered voice testing was 15/15 in both ears.  He also denied having a medical history of ear trouble at that time.  The Veteran was later provided a separation examination in October 1964 at which time his ears and drums were again found to be normal, but he did have a scar on the tympanic membrane the left ear drum.  A mastoid study was performed at which time it was noted that the Veteran's ear drums were slightly reddened and that he had a left-sided drum cicatrix, but no abnormalities were found on the study itself.  The Veteran also denied having a medical history of ear trouble during the October 1964 separation examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)

10 (15)
LEFT
10 (25)
10 (20)
10 (20)

10 (15)

(In March 2017, the Board revised its policy regarding service connection claims for hearing loss for Vietnam-era veterans.  When interpreting audiometric data from service treatment records, the Board has historically considered that service departments changed from using American Standards Association (ASA) standards to International Standards Organization-American National Standards Institute (ISO-ANSI) standards as of November 1967.  The revised policy provides that, for service department audiograms conducted between January 1, 1967, and December 31, 1970, in which the standard used is not clearly indicated, the data should be considered under both the ASA and ISO-ANSI standards.  In order to facilitate data comparison in this case, the results have been converted to ISO-ANSI standards in parentheses.)

The Board notes that neither sensorineural hearing loss nor manifestations sufficient to identify this disease entity were shown during service.  Rather, the separation examination revealed normal hearing, and the Veteran denied having any history of ear trouble during that time period.  There is no record of the disorder in his service treatment records.  Therefore, while sensorineural hearing loss is recognized as a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were shown in the service records.  Thus, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service. 38 U.S.C. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The Board does acknowledge that the Veteran indicated in his September 2010 claim that his hearing loss began during active duty.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and he denied having ear trouble or hearing loss during service.  Significantly, the objective findings show that he did not have hearing loss at the time of his separation from service. The Board finds that this affirmative evidence outweighs the any more recent assertion of an onset in service.

Moreover, the Veteran later stated in the same September 2010 claim that the disability began in March 1965, which would have been after his separation from service.  The Veteran also testified at the July 2016 hearing that he first noticed difficulty with his hearing around the year 2000.  His wife stated during that hearing that she had noticed his hearing loss earlier, perhaps in 1994.  The Veteran's daughter submitted an October 2010 statement in which she indicated that she noticed that his hearing became profoundly worse in 2000.  

There are other October 2010 lay statements attesting to individuals noticing the Veteran's hearing problems since they had known him, but they indicated that they had only known the Veteran after service.  Thus, they are not able to attest to whether hearing loss manifested during his military service. 

Based on the foregoing, the Board finds that bilateral hearing loss did not manifest in service or within one year thereafter and that there has been no continuity of symptomatology since the Veteran's military service.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has claimed that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his hearing loss resulted.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159(a)(2).  His service records also show that he did serve as a power generator specialist.  Moreover, the service treatment records document a scar on the tympanic membrane the left ear drum.  In addition, the post-service medical records show that the Veteran has been diagnosed with bilateral hearing loss by VA standards. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his noise exposure or the tympanic membrane scar in service.

The Veteran was afforded a VA examination in December 2010 in connection with his claim.  At that time, he reported that he had noise exposure in service from diesel generators used to keep hospitals running.  The examiner opined that the Veteran's hearing impairment was less likely as not caused by or a result of in-service acoustic trauma.  In so doing, he noted that the Veteran's hearing was normal at separation.  However, there was no discussion of the significance of that fact, particularly whether delayed-onset hearing loss could be related to military noise exposure.  The examiner also did not address whether the Veteran's current hearing loss could be related to the scar on the tympanic membrane of the left ear drum that was noted at separation.  Therefore, the Board finds that this opinion has limited probative value.

The Veteran was afforded another VA examination in February 2013 during which the examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in service, including noise exposure or acoustic trauma.  In so doing, she noted that the Veteran did not have hearing loss at separation and that damage to the hearing system is a real-time event with thresholds demonstrating significant changes if damage is present.  The February 2013 VA examiner also opined that it is possible that the Veteran had an eardrum rupture at some point in his past, which then healed.  She explained that the usual cause of an eardrum rupture is the presence of a significant ear infection, which is quite painful and something that the Veteran would have remembered happening as an adult.  With a history of rheumatic fever as a child, she believed that there likely may have been a history of an ear infection that he would not remember.  The examiner further stated that a scar on the eardrum indicates a history of middle ear dysfunction, yet there was no documentation of such a condition in service.  She noted that the Veteran currently has middle ear dysfunction, but acknowledged that it has been years since he was discharged and just diagnosed in recent history.  

In addition, the February 2013 VA examiner stated that the Veteran did not have a military occupational specialty that is highly probable for noise exposure, had a separation examination within normal limits, did not report a significant event of acoustic trauma in service, and has an occupational history with moderate exposure to noise.  She also indicated that the Veteran has a mixed-type of hearing loss, which means that there is some underlying sensorineural hearing loss, but a significant portion of his hearing loss is due to a conductive component that is due to middle ear dysfunction.  Nevertheless, the Board finds that the February 2013 VA examiner's opinion has somewhat limited probative value, as the presumption of soundness applies in this case.  The Veteran is legally presumed to have been sound at entrance, as there was no eardrum rupture, middle ear dysfunction, or hearing loss noted on his entrance examination.

The Veteran submitted a private medical record in March 2013 regarding his hearing.  The March 2013 private audiological evaluation documents the Veteran's reported history of military noise exposure.  The assessment was that the Veteran's hearing loss was due to a combination of presbycusis, noise exposure, and the left tympanic membrane perforation.  See 3/22/2013 "VA 21-4138 Statement in Support of Claim" at 3.  However, no rationale was provided.

The Board subsequently requested a VHA medical opinion, which was provided in January 2018.  After reviewing the evidence of record, the VHA audiologist opined that the Veteran's current hearing loss is less likely than not caused by the scarring because his audiometric thresholds were within the range of normal limits at the October 1964 separation examination.  Thus, although a scar was noted on the left eardrum, his hearing acuity was unaffected.  The audiologist also observed that the Veteran's mixed hearing loss occurred many years after his separation from service.  He explained that, without continual perforation of the eardrum, there is no delayed onset of hearing loss due to scar tissue.  The audiologist also stated that, if a tympanic membrane perforation does indeed affect hearing acuity, its effect is immediate, concurrent with the rupture itself, and results in conductive hearing loss, which is usually temporary and will resolve as the perforation heals.

In addition, the January 2018 VHA audiologist described the ordinary causes of hearing loss and how hearing loss usually occurs, as slowly progressive high-frequency hearing loss that occurs from repeated exposure to loud noises over time, but that noise-induced hearing loss, whether due to a single event or repeated exposure, will present itself as sensorineural in nature and at separation.  He noted that the Veteran did not present with either of those types of hearing loss configurations; rather there was no evidence of hearing loss at separation.  

The January 2018 VHA audiologist concluded that, based on the objective evidence (audiograms), the evidence does not show that the Veteran sustained acoustic trauma or hearing loss caused by noise exposure or a scar on the left tympanic membrane.

The Board considers the VHA opinion highly probative and persuasive, especially as it is based on a review of the claims file and is well-supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board has considered the Veteran's statements that his current hearing loss is related to his military noise exposure.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the disorder, falls outside the realm of common knowledge of a lay person, particularly in light of the delayed onset. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Moreover, even assuming that the Veteran is competent to provide such an opinion, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge.  The examiner also reviewed the claims file and considered the Veteran's reported history and the lay statements.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss is not causally or etiologically related to his military service, to include the noise exposure therein.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral hearing loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


